United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1290
Issued: July 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 2, 2016 appellant filed a timely appeal of a March 3, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP) and an April 4, 2016 nonmerit decision.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.2
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish disability
for the period June 22 through September 14, 2015 due to his accepted employment injury; and
(2) whether OWCP properly denied appellant’s request for reconsideration of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its April 4, 2016 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore the Board lacks jurisdiction to review this additional evidence on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 7, 2015 appellant, then a 45-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date he sustained dog bites to his right calf and knee. He
reported that two dogs ran out of a house and one of the dogs bit him from behind on his right
calf. In the midst of the attack, appellant twisted his right knee. He stopped work on
May 7, 2015 and received continuation of pay.
Dr. Charles B. Tang, a physician Board-certified in occupational medicine, in his May 7,
2015 report, provided results on examination and diagnosed sprain/strain of the right knee and
dog bite on the right calf. Appellant also submitted notes from physician assistants, diagnosing
dog bites, as well as right knee pain and indicating that he was totally disabled for 45 days.
On May 22, 2014 Dr. Albert Tsai, an orthopedic surgeon, examined appellant and noted
his history of dog bites on May 7, 2015. He reported that appellant twisted his right knee trying
to dislodge the dog from his calf. Dr. Tsai reviewed a magnetic resonance imaging (MRI) scan
dated May 13, 2015 and determined that appellant had a tear in the posterior horn of the medial
meniscus. He recommended surgery and released appellant to return to modified sedentary work
on that date.
By decision dated June 3, 2015, OWCP accepted appellant’s claim for dog bite on the
right leg and sprain of the medial collateral ligament in the right knee.
Appellant filed a claim for compensation (Form CA-7) and requested compensation for
leave without pay from June 22 through July 10, 2015. On the reverse of the forms, the
employing establishment indicated that appellant was temporarily totally disabled from May 7
through September 1, 2015. It advised that he received continuation of pay from May 8 to
June 21, 2015. In a letter dated July 23, 2015, OWCP requested that appellant provide medical
evidence supporting his disability for work during the period claimed by his Form CA-7.
Appellant submitted an additional Form CA-7 for the period July 11 through August 21, 2015.
In a note dated June 13, 2015, Dr. Brandon Grove, a Board-certified family practitioner,
extended appellant’s disability until September 1, 2015 due to his meniscal tear. He indicated
that appellant was totally disabled, but also provided work restrictions.
By decision dated August 25, 2015, OWCP denied appellant’s claim for compensation
for the period beginning on June 22, 2015. It found that there was insufficient medical evidence
to establish total disability for the period claimed. OWCP noted that appellant’s surgery was
scheduled for September 15, 2015.
Appellant requested reconsideration of the August 25, 2015 decision through a form
received by OWCP on September 9, 2015. He continued to submit Form CA-7s through
September 2, 2015. Dr. Grove completed a duty status report (Form CA-17) on September 2,
2015 and checked a box marked “yes” indicating that appellant had been advised not to return to
work. He noted that surgery had been scheduled for September 15, 2015. Dr. Grove provided
work restrictions indicating that appellant could sit for eight hours a day, stand intermittently for

2

one to two hours a day, and walk for less than one hour a day. Appellant also provided reports
from physician assistants.
On September 8, 2015 Dr. Tsai released appellant to return to sedentary work. He
completed an attending physician’s report (Form CA-20) on September 15, 2015 and finding
appellant totally disabled for the period May 9 through October 27, 2015 due to appellant’s
twisting of the knee while being attacked by dogs which resulted in a medial meniscal tear in the
right knee.
Appellant filed a Form CA-7 requesting compensation for leave without pay from
September 5 through 18, 2015. Dr. Grove completed a Form CA-20 on September 14, 2015 and
indicated that appellant was totally disabled awaiting surgery.
On September 15, 2015 Dr. Tsai performed a right knee arthroscopy with partial medial
meniscectomy. OWCP authorized wage-loss compensation benefits from September 15 through
October 2, 2015 associated with the surgery and recovery therefrom.
Appellant submitted an authorization for examination and/or treatment (Form CA-16)
dated May 20, 2015 by the employing establishment and completed by Dr. Tsai on
May 27, 2015. Dr. Tsai had released appellant to return to light work on May 22, 2015.
By letter dated September 22, 2015, OWCP referred appellant for nurse intervention to
assist in his return to work.
In a field nurse report dated October 23, 2015, appellant’s field nurse noted that appellant
had periods of nonaccommodation based on his limitations. Appellant did work some days.
Dr. Tsai released appellant to full-time limited duty on November 6, 2015, but the employing
establishment was unable to accommodate him. Appellant returned to full-duty work on
December 2, 2015.
By decision dated December 7, 2015, OWCP denied modification of the August 25, 2015
decision. It found that the medical evidence was not sufficient to establish that appellant was
totally disabled for work during the period claimed. OWCP also found that there was no
indication that the employing establishment was unable to accommodate appellant’s work
restrictions for the dates claimed.3
Appellant requested reconsideration on January 29, 2016. He submitted a note dated
December 18, 2015 from Dr. Tsai reported that appellant was on sedentary duty only for the
period June 22 through August 7, 2015. Dr. Tsai noted that appellant’s employing establishment
was unable to accommodate appellant’s restrictions, so that appellant was off work for that
period. Dr. Grove echoed these restrictions in a note dated January 20, 2016. In a November 23,
2015 Form CA-20, Dr. Tsai indicated that appellant was totally disabled from May 9 through
3

On August 24, 2016 OWCP issued a merit decision vacating the December 7, 2015 decision. However, the
Board acquired jurisdiction over this issued on June 2, 2016. Therefore, the August 24, 2016 decision is null and
void. The Board and OWCP may not have concurrent jurisdiction over the same issue in a case. See Russell E.
Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41 ECAB 880 (1990); see also 20 C.F.R. § 501.2(c)(3).

3

November 30, 2015. Dr. Grove completed a note dated February 2, 2016 and contended that
Dr. Tsai provided work restrictions from June 22 through August 7, 2015 which the employing
establishment could not accommodate. He asserted that appellant was unable to work during
that time.
Dr. Tsai completed a report on February 15, 2016 and found that appellant had reached
maximum medical improvement.
By decision dated March 3, 2016, OWCP denied modification of the December 7, 2015
decision. It found that appellant failed to submit evidence from the employing establishment
substantiating that there was no work available for appellant within his restrictions for the
periods claimed.
Appellant requested reconsideration on March 23, 2016. Dr. Tsai completed a report on
March 16, 2016 and noted that he had treated appellant due to the May 7, 2015 employment
injury. He further noted that appellant was denied compensation benefits for wage loss for the
period June 22 through August 7, 2015. Dr. Tsai concluded, “During that period I was treating
[appellant] for a medial meniscus tear and had put him on modified duty (sedentary only). His
employing establishment was unable to accommodate those restrictions and he was therefore put
off work by his employer. [Appellant] was not made (temporarily totally disabled) by me.”
By decision dated April 4, 2016, OWCP declined to reopen appellant’s claim for
consideration of the merits.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.4 The term
disability is defined as the incapacity because of an employment injury to earn the wages the
employee was receiving at the time of the injury, i.e., a physical impairment resulting in loss of
wage-earning capacity.5
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.6 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurts too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a

4

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
6

See Fereidoon Kharabi, 52 ECAB 291 (2001).

4

basis for payment of compensation.7 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.8
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.9 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.10 Neither the fact that a disease
or condition manifests itself during a period of employment, nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.11
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to meet his burden of proof to establish that he was
disabled due to his accepted employment injury from June 22 through September 14, 2015.
OWCP accepted appellant’s May 7, 2015 claim for dog bite on the right leg and sprain of
the medial collateral ligament in the right knee on June 3, 2015. It authorized arthroscopic
surgery to repair appellant’s right medial meniscus scheduled on September 15, 2015. Appellant
filed a series of Form CA-7s requesting wage-loss compensation from June 22 through
September 14, 2015.
Appellant submitted evidence from physician assistants. Healthcare providers such as
nurses, acupuncturists, physician assistants, and physical therapists are not considered physicians
under FECA and their reports and opinions do not constitute competent medical evidence to
establish a medical condition, disability, or causal relationship.12
The medical evidence submitted by Drs. Tsai and Grove beginning on May 22, 2015
provided work restrictions supporting that appellant could return to sedentary work. Appellant
informed OWCP that the employing establishment had no light-duty available for him.
7

Id.

8

Id.

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerré R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jane A. White, 34 ECAB 515 (1983).

5

Appellant’s field nurse completed a report dated October 23, 2015 and indicated that appellant
had periods of nonaccommodation by the employing establishment based on his limitations. On
the reverse of the forms the employing establishment indicated that appellant was temporarily
totally disabled from May 7 through September 1, 2015. It advised that he received continuation
of pay from May 8 to June 21, 2015. In a letter dated July 23, 2015, OWCP requested that
appellant provide medical evidence supporting his disability for work during the period claimed
by his Form CA-7. Appellant, however, has failed to substantiate that the employing
establishment had failed to provide him with light-duty work. He has the burden of proof to
establish that he was totally disabled for the period claimed. The medical evidence does not
establish that appellant was totally disabled and appellant failed to submit any additional
evidence supporting his claim. For these reasons, the Board finds that appellant failed to meet
his burden of proof to establish that he was totally disabled from June 21 through
September 1, 2015.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.13
Section 10.606(b)(3) of the Code of Federal Regulations provides that a claimant may obtain
review of the merits of the claim by submitting in writing an application for reconsideration
which sets forth arguments or evidence and shows that OWCP erroneously applied or interpreted
a specific point of law; or advances a relevant legal argument not previously considered by
OWCP; or constitutes relevant and pertinent new evidence not previously considered by
OWCP.14 Section 10.608 of OWCP’s regulations provides that when a request for
reconsideration is timely, but does meet at least one of these three requirements, OWCP will
deny the application for review without reopening the case for a review on the merits.15 Section
10.607(a) of OWCP’s regulations provides that to be considered timely an application for
reconsideration must be received by OWCP within one year of the date of OWCP’s merit
decision for which review is sought.16
ANALYSIS -- ISSUE 2
Appellant requested reconsideration of OWCP’s March 3, 2016 decision on
March 16, 2016. In support of his timely request for reconsideration, he submitted additional
medical evidence from Dr. Tsai. In his March 16, 2016 report, Dr. Tsai noted that he treated
13

5 U.S.C. §§ 8101-8193, 8128(a).

14

Id. at. § 10.606(b)(3).

15

Id. at. § 10.608.

16

20 C.F.R. § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations¸ Chapter
2.1602.4 (February 2016).

6

appellant due to the May 7, 2015 employment injury. He indicated that he released appellant to
return to modified duty, but that the employing establishment failed to provide appellant a
position within his work restrictions. Dr. Tsai concluded that appellant was not totally disabled
from June 22 through August 7, 2015.
The Board finds that this report is irrelevant to the issue for which OWCP denied
appellant’s claim,17 the failure to establish that he was totally disabled due either to his accepted
injury-related condition or to the failure of the employing establishment to offer him appropriate
light-duty work. Dr. Tsai’s report does not represent independent knowledge that the employing
establishment failed to supply appellant with light-duty work and as such is merely repetitive of
appellant’s previous claims and assertions18 that he was not provided with appropriate light-duty
work and hence was totally disabled on and after June 22, 2015.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
totally disabled on or after June 22, 2015. The Board further finds that OWCP properly declined
to reopen appellant’s claim for consideration of the merits on April 4, 2016.

17

The submission of evidence that does not address the particular issue involved does not constitute a basis for
reopening a claim. See S.D., Docket No. 17-0469 (issued June 16, 2017); Daniel Deparini, 44 ECAB 657,
659 (1993).
18

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case. See L.F., Docket No. 17-0243 (issued June 20, 2017); Eugene F. Butler, 36
ECAB 393, 398 (1984).

7

ORDER
IT IS HEREBY ORDERED THAT April 4 and March 3, 2016 decisions of the Office
of Workers’ Compensation Programs are affirmed.
Issued: July 27, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

